DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-17 are currently pending, of which claims 1-2, 5-6, 8, & 14 have been amended and claims 18-20 have been cancelled.
The 35 U.S.C. 112(d) rejection to claim 8 is maintained because the claim does not further limit the features of claim 1, see “Response to Arguments” section below for further explanation.
Response to Arguments
Applicant's arguments filed 06/21/2021 have been fully considered but they are not fully persuasive. Firstly, applicant states that claim 8 further limits claim 1 because the “drain pump could be installed at the junction of the first and second path without a third path extending from the junction”. However, examiner respectfully disagrees as claim 1 recites “a drain pump installed within the housing on the drain path after a junction of the first path and the second path”, thus drain pump exists on a portion of the drain path after the junction between the first and second path which inherently defines a third path. Examiner agrees with applicant that the current rejection does not explicitly state that the pump is within the housing. With respect to the amended portions of claim 1, examiner agrees with applicant that none of the currently recited references explicitly disclose the first and second drain holes being adjacent to each other and for this reason the previous rejection is withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Specifically, claim 1 recites a drain pump installed after a junction of a first and second path and claim 8 merely recites a statement of nomenclature terming the path on which the drain pump is installed as a third path. However, it is understood that such a path would necessarily be present after the junction of the first and second path, since the drain pump is installed within it.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-3, 7-8, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tozaki (JP2002282586A) in view of Ochoa (GB2196724A), Kim et al. (US20090158784A1, hereafter K1), Jung (US20140033772A1), and evidentiary reference Miao (US20170342637A1).


K1 discloses a laundry machine (Fig.4), wherein there exists a first and second separate drain paths (Fig.4 refs 2183 & 2186). The drain paths meet at a junction point P, downstream of which a drain pump is installed (Fig.4 ref 2182). There is a single joining pipe (Fig.4 ref 2189) positioned at a lower level than the drain paths, the joining pipe joins the pump and first/second paths together [0050]. The configuration of K1 allows for reduced drainage space and prevention of water backflow [0060]. Further, pumps are known to facilitate a draining operation. K1 and Tozaki are analogous in the art of washing machines. K1 also discloses multiple embodiments wherein at least one of the embodiments discloses a pump located within the housing. Further, K1 does not explicitly state that the pump must be disposed outside of the housing of the washing machine, leading one of ordinary skill in the art to reasonably expect that locating the pump within the housing would not alter the operation of the washing machine and would merely be a result of a design choice of one of ordinary skill in the art to place a pump in such a location. 
Jung discloses a washing machine (abstract) with two different drain paths (see Fig.3 refs 82 & 84) having a first and second drain hole that are adjacent to each other (see Fig.3 ref 24 and portion between ref 176 and 161). The arrangement of the drain holes allows for draining of washing water through the respective paths [0076]. Jung and Tozaki are analogous in the art of washing machines.
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify the first valve of Tozaki (Fig.1 ref 21) to utilize the valve configuration of Ochoa in order to prevent blockages (Ochoa Page 2 lines 76-78) and save detergent (Ochoa Page 2 lines 59-64). It would have been obvious to further modify the washing machine of Tozaki to include a drainage pump located downstream of a junction between the first and second paths, in a manner similar to that disclosed by K1, in order to facilitate a draining operation, reduce drainage space, and prevent backflow of liquid (K1 [0060]. One of ordinary skill in the art would have also found the positioning of the pump within the housing of the washing machine to be a rearrangement of parts (see MPEP 2144.04) in light of the various pump placements disclosed by K1. Further, one of ordinary skill in the art would have chosen to place the pump within the housing in order to improve the aesthetic appearance of the washing machine (see evidentiary reference Miao [0007], stating that imbedding components within the cabinet of a laundry apparatus results in a more aesthetic design). One of ordinary skill in the art would have also found the configuration of the drain holes being adjacent to each other to be a rearrangement of parts regarding the location of the drain holes, as Jung discloses that the adjacently disposed drain holes perform the same function as those of Tozaki and neither reference recognizes an advantage is the placement of the drain holes. Accordingly, since Jung discloses the claimed arrangement of the drain holes as a known configuration for washing machines with more than a single drain hole, one of ordinary skill in the art would have found it obvious to implement such a configuration with predictable results. 
Regarding claim 3, Modified Tozaki further teaches the washing machine of claim 1, wherein the water collecting tub defines a third drain hole (Tozaki Fig.1 ref 23) that opens to an upper side of the water collecting tub, and a third drain path (Tozaki Fig.1 ref 24) that is part of the drain path (Tozaki [0013]) and communicates with the third drain hole (see Tozaki Fig.1).
Regarding claim 7, Modified Tozaki further teaches the washing machine of claim 3, wherein each the first and second path have a valve (Tozaki Fig.1 refs 21 and 20 respectively) installed within them for opening and shutting. Wherein the float type stop valve, is defined as an opening and shutting valve as well since it also opens and shuts. 
Regarding claim 8, Modified Tozaki further teaches the washing machine of claim 1, wherein there is a third path extending from the junction of the first and second path (see K1 Fig.4 joining pipe ref 2189 on which pump ref 2182 is installed).
Regarding claim 11, Modified Tozaki further teaches the washing machine of claim 2, wherein the water guide path comprises a partition plate disposed on the bottom of the water collecting tub, and partitions the guide path from the water collecting tub (see Modified Fig.1). The structures marked on Modified Fig.1 read on a partitioning plate because it separates the inside of the water collecting tub from the water guide path.

    PNG
    media_image1.png
    244
    409
    media_image1.png
    Greyscale

Claims 4, 12-13, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tozaki (JP2002282586A), Ochoa (GB2196724A), Kim et al. (US20090158784A1, hereafter K1), Jung (US20140033772A1), and evidentiary reference Miao (US20170342637A1) as applied to claims 1 and 3 above, and further in view of Park et al. (US20050015892A1).
Regarding claims 4, 12-13, and 17, Modified Tozaki further teaches the washing machine of claims 1 and 3, wherein the drain path has a fourth path (defined as the joining pipe portion where the drain pump is installed) to which the first, second, and third path are connected in order to drain washing water outside of the housing and there is a valve installed on the first path (Tozaki Fig.1 ref 21). Further, the washing machine has a pulsator (Tozaki Fig.1 refs 30 and 33a, wherein stirring body reads on pulsator as it has a similar structure and performs a similar function) installed in a lower portion of the tub and rotates on a shaft (Tozaki Fig.1 refs 32 and 33, see also [0015]) which defines an upper wash space located above the pulsator and a lower pump space beneath the pulsator. The pulsator has a base (Tozaki Fig.1 ref 30) which is disc-shaped and has a plurality of holes (Tozaki Fig.1 30a, see also [0014, 0021]) penetrating the lower pump space (see Fig.1 space below ref 30 within the rotating tub). Modified Tozaki does not explicitly teach a circulation path alongside the rotating tub and communicating with the 
Park discloses a washing machine (abstract) comprising; a heater (Fig.1 ref 40) located within a water tub [0034], drain pipe (Fig.1 ref 51) connected to a pump (Fig.1 ref 52), a valve (Fig.1 ref 61) located downstream of the pump and connecting to an outlet (Fig.1 ref 53) and a recirculation unit (Fig.1 refs 60, 62, and 63), wherein the recirculation unit is extends alongside a rotating drum (see Fig.1). The configuration of Park allows for reducing wash time and energy needed to heat the water [0049] and reducing the amount of washing water needed [0048]. Park and Tozaki are analogous in the art of washing machines.
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify the washing machine of Modified Tozaki to include the heater, pump, valve, and recirculation unit of Park in order to decreases washing water needed (Park [0048]), washing time, and energy needed to heat the water (Park [0049]). Further, the heater would be configured within the water guide path since that is where the water drain originates from and, thereby, is the first location to store fluid within the draining system. Furthermore, the outlet of the recirculation path would be located at an opening of the rotating tub through which laundry is inserted, as shown in Park Fig.1, thus the outlet (Park Fig.1 refs 62 and 63) would be disposed above the rotating tub. Such a modification would also place a drain valve (Park Fig.1 ref 61) downstream of a junction between the first and second path and on the fourth path as well as allowing for the recirculation path to communicate with the water guide path, the upper washing space, and the lower pump space. 
Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tozaki (JP2002282586A), Ochoa (GB2196724A), Kim et al. (US20090158784A1, hereafter K1), Jung  as applied to claims 4 above, and further in view of Cho et al. (US20040163422A1).
Regarding claims 5-6, modified Tozaki teaches the washing machine claim 4, wherein the valve has internal flanges (Fig.3 refs 10 and 11) disposed above and below the float thereby restricting the movement of the float. The flange above the float, which restricts movement, protrudes inwardly in a circumferential direction (see Fig.3, since the float is shown to be circular in shape the flange must also have a sealing surface that conform the circumferential shape of the float). The second internal flange, which restricts movement of the float, is provided to support the float and prevent it from being dragged away (page 2 lines 40-46). Modified Tozaki does not teach any one of the float or the first/second restricting member deforming elastically on contact, however such a feature is known in the art as evidenced by Cho.
Cho discloses a washing machine utilizing a valve to prevent foam from leaking outside (abstract). Cho further discloses utilizing elastic members that deform on contact within the valve where contact is made with a float member in order to reduce shock and noise [0048]. Cho and Tozaki are analogous in the art of washing machines.
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify the valve of modified Tozaki to utilize elastic members on each the flange or the float in order to reduce shock and noise when the flange and float contact (Cho [0048]). Further, although the second restricting member is not in a convex shape or partially cut in the circumferential direction, one of ordinary skill in the art would reasonably expect that, absent persuasive evidence to the contrary, the shape of the restricting member would not have been found significant so long as the restricting member is capable of restricting and supporting .
Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tozaki (JP2002282586A), Ochoa (GB2196724A), Kim et al. (US20090158784A1, hereafter K1), Jung (US20140033772A1), and evidentiary reference Miao (US20170342637A1) as applied to claim 8 above, and further in view of Leibman (US20180127912A1).
Regarding claims 9-10, Modified Tozaki teaches the washing machine of claim 8, but does not teach the drain path having a switch valve with three positions that allow for the first, second, and third paths to communicate with each other. However, such valves are known within the art as evidenced by Leibman.
Leibman discloses a washing machine (abstract) having a three way valve in order to selectively control fluid distribution within a washing machine [0045]. Leibman and Tozaki are analogous in the art of washing machines. It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify the drain path of Modified Tozaki to include the 3-way valve of Leibman in order to selectively control (Leibman [0045]) the distribution of the drain fluid. One of ordinary skill in the art would reasonably expect that a three way valve would have 3 positions which allow for the paths to communicate with each other in the claimed manner. Further, it is within the scope of one of ordinary skill in the art to replace or add a known method of selectively controlling fluid flow distribution with another.
Regarding claim 10, modified Tozaki further teaches the washing machine of claim 8, wherein the first and second path have a valve (Tozaki Fig.1 refs 21 and 20 respectively) 
Leibman discloses a washing machine (abstract) wherein valves are controlled via a controller in order to fill a tub [0025] and the operation of the washing machine is also controlled via said control [0022], including a pump [0034], thus one of ordinary skill in the art would reasonably expect that the controller controls the valves and pump in conjunction in order to drain and fill the tub. Leibman and Tozaki are analogous in the art of washing machines. It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify the washing machine of Modified Tozaki to include the controller and control configuration of Leibman in order to provide a known method of automated control of a drain pump and valves. 
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tozaki (JP2002282586A), Ochoa (GB2196724A), Kim et al. (US20090158784A1, hereafter K1), Jung (US20140033772A1), evidentiary reference Miao (US20170342637A1), and Park et al. (US20050015892A1) as applied to claim 12 above, and further in view of Stone (US4162621A), hereinafter referred to as Tozaki, Ochoa, K1, Park, and Stone respectively.
Regarding claim 14, modified Tozaki further teaches the washing machine of claim 12, wherein the washing machine comprises a balancer ring (Tozaki Fig.1 ref 31) which is installed on an inner surface of an upper opening of the rotating tub (see Tozaki Fig.1) and a circulation path outlet that is that is disposed above the rotating tub with the outlet protruding inward in a diameter direction (see rejection of claim 8). Modified Tozaki does not teach an overflow path 
Stone discloses a washing machine (abstract) having a balancer (Fig. 1 ref 88) wherein there is an overflow passage (see Figs.2-3 ref 86), defined by a gutter ring (Fig.2 ref 78) and an outer wall (Fig.2 ref 84), which is connected to the tub below the balancer ring. The tub has holes (Fig.2 ref 76) located near the top in order to allow overflow to flow within overflow passage. The configuration allows for overflow water to pass from the inner tub to the outside of the inner tub and into the outer tub (Col.4 lines 50-56) in order to stabilize a water level and establish a maximum water level within the inner tub (Col.4 lines 61-64). Further the balancer has a rib (see Modified Fig.2 below) which protrudes upward, since the balancer is circular in nature one of ordinary skill in the art would reasonably expect that the rib is cylindrical, thereby reading on a stop rib since it has the claimed structure. Stone and Tozaki are analogous in the art of washing machines.

    PNG
    media_image2.png
    265
    235
    media_image2.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify the balancer of modified Tozaki to include the balancer, gutter ring, .
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tozaki (JP2002282586A), Ochoa (GB2196724A), Kim et al. (US20090158784A1, hereafter K1), Jung (US20140033772A1), evidentiary reference Miao (US20170342637A1), Park et al. (US20050015892A1), and Stone (US4162621A) as applied to claim 14 above, and further in view of Choi et al. (US20120096652A1).
Regarding claim 15, modified Tozaki teaches the washing machine of claim 14 wherein, it is reasonably expected that the washing machine of modified Tozaki includes a tub cover but modified Tozaki does not explicitly teach a tub cover. Further modified Tozaki does not teach a tub cover having a flange or a recirculation outlet integrated into the flange. However, such a configuration is known in the art as evidenced by Choi
Choi discloses a washing machine (abstract) that has a tub cover (Fig.3 ref 70) with a connection port (Fig.3 ref 112) integrated into the cover with an outlet disposed therein (see Fig.4 ref 154). The cover also contains a movement preventing rib (Fig.3 ref 71) in order to prevent damage to a circulation hose [0086]. Further the outlet is integrated into a flange portion of the tub cover (see Fig.6 connection point of ref 112 to ref 70 is a flanged portion that extends inward in a diameter direction). Choi and Tozaki are analogous in the art of washing machines.
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify the washing machine of modified Tozaki to include the tub cover of Choi in order to provide a tub cover with a way to prevent damage to a recirculation hose (Choi [0085]). 
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tozaki (JP2002282586A), Ochoa (GB2196724A), Kim et al. (US20090158784A1, hereafter K1), Jung (US20140033772A1), evidentiary reference Miao (US20170342637A1), Park et al. (US20050015892A1), Stone (US4162621A), and Choi et al. (US20120096652A1) as applied to claim 15 above, and further in view of Kim et al. (US20190249348A1) and Chung (US20100326141A1).
Regarding claim 16, modified Tozaki teaches the washing machine of claim 15, but does not teach the balancer comprising a cover rib or a flow path to discharge collected water between the cover rib and stop rib. However such configurations are known in the art as evidenced by Kim and Chung.
Kim discloses a washing machine (abstract) having a balancer (Fig.2 ref 100) wherein the balancer has first rib (Fig.3 ref 150) and a second rib (Fig.3 ref 129b). The first rib reads on a stop rib since it is in the shape of a cylinder and protrudes upward on the balancer (see Fig.3). The second rib reads on a cover rib since it protrudes upward and is located at an inner diameter direction of the rotating tub when compared to the stop rib (see Fig.3). The ribs allow for guiding of laundry into the washing tub [0114] and preventing a user from seeing an exposed hanging part [0110]. Kim and Tozaki are analogous in the art of washing machines. 
Chung discloses a washing machine (abstract) having a balancer (Fig.2 ref 300) with strength reinforcing ribs (Fig.2 ref 350) and drain holes (Fig.3 ref 380) disposed between the ribs. Further the drain holes empties into the washing tub (see Fig.3 ref 380 located above washing tub ref 11, in conjunction with Figs.1-2) in order to prevent stagnating water in the case of an overflow condition [0046]. Choi and Tozaki are analogues in the art of washing machines.
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lee (US20140102154A1), hereinafter referred to as Lee. Lee discloses a washing machine with a filtering device (abstract). The filtering device (see Fig.12) constitutes a circulation flow path (Fig.16 ref 320) along the side of the tub and circulates from the bottom of the tub to upper portion and into the tub (see Fig.16 arrows within flow channel)
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ooe et al (US20060164093A1), hereinafter referred to as Ooe. Ooe discloses a washing machine (Fig.1 ref 1) comprising; a rotatable tub (Fig.1 ref 30, also [0059]) disposed in a water collecting tub (Fig.1 ref 20) the rotatable tub having an outlet at the bottom (Fig.1 ref 67); a water guide path (Fig.1 ref 66); a partition plate (Fig.1 ref 63); a first path (Fig.1 ref 62) with a valve (Fig.1 ref 68); a second path (Fig.1 ref 61); a controller (Fig.1 ref 80); a disc shaped pulsator at the bottom of the rotating tub (Fig.1 ref 33); and a ring shaped balancer (Fig.1 ref 32).
The prior arts made of record and not relied upon is considered pertinent to applicant's disclosure. Seo et al. (US20130036776A1) and Fukumoto et al. (WO2014129363A1) both of which disclose separate drain paths from an inner tub and outer tub. See further explanation of D1 located in NPL filed on 07/23/2020 by applicant. See also Fukumoto Figs.8, 13-15, and 17-18.
The prior arts made of record and not relied upon is considered pertinent to applicant's disclosure. Ro (US5046337A), hereafter Ro. Ro shows a washing machine with separated isolated drainage paths (Figs.3-4).
The prior arts made of record and not relied upon is considered pertinent to applicant's disclosure. Ko et al. (US20100275386A1) discloses a washing machine with a drain pump installed downstream of a junction of two drain paths (Figs.2 & 4).
The prior arts made of record and not relied upon is considered pertinent to applicant's disclosure, Kim et al. (US20150240404A1) hereafter K2 .K2 discloses a washing machine (Figs. 1-2, 21-22, & 31) wherein an overflow drain path (same figures refs 20b & 75) is provided past a junction (see Figs. 2 & 22 unlabeled pipe connecting to ref 71 prior to refs 72 & 74) of a drain outlet from the tub (see Figs. 2 & 22 ref 20a) and prior to an outlet (Figs. 2 & 22 ref 74) from the washing machine [0095, 0100-0101]. The overflow pipe thereby exists on a junction after some drain path. K2 and Tozaki are analogous in the art of washing machines.
The prior arts made of record and not relied upon is considered pertinent to applicant's disclosure, Nakamura et al. (US20100300154A1). Nakamura discloses a washing machine (abstract, Fig.1) wherein an overflow port is provided (Fig.4 ref 53, [0111]) with an overflow passage (Fig.4 ref 52). The overflow passage is met after two junctions of a drain path (Fig.4 refs 43 and junction around refs 151-154) prior to exit via an external drain hose (Fig.4 ref 50). .
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAIR CHAUDHRI whose telephone number is (571)272-4773.  The examiner can normally be reached on Monday - Thursday 7:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/OMAIR CHAUDHRI/Examiner, Art Unit 1711                                                                                                                                                                                                        
                                                                                                                                                                                              /MICHAEL E BARR/Supervisory Patent Examiner, Art Unit 1711